

116 HR 1469 IH: Improving Transparency in TANF through Data Act
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1469IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Schweikert (for himself, Mr. Gosar, and Mr. Gaetz) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV–A of the Social Security Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Transparency in TANF through Data Act. 2.Aligning and improving data reporting (a)Require states To report full-Population dataSection 411(a)(1) of the Social Security Act (42 U.S.C. 611(a)(1)) is amended—
 (1)by striking subparagraph (B); (2)by striking (1) General reporting requirement.—; and
 (3)by— (A)redesignating—
 (i)subparagraph (A) as paragraph (1); (ii)clauses (i) through (xvii) of subparagraph (A) as subparagraphs (A) through (Q), respectively;
 (iii)subclauses (I) through (V) of clause (ii) as clauses (i) through (v), respectively; (iv)subclauses (I) through (VII) of clause (xi) as clauses (i) through (vii), respectively; and
 (v)subclauses (I) through (V) of clause (xvi) as clauses (i) through (v), respectively; and (B)moving each such redesignated provision 2 ems to the left.
 (b)Reporting of participation in work or work preparation activitiesSection 411(a)(1) of such Act (42 U.S.C. 611(a)(1)), as amended by subsection (a) of this section, is amended by striking subparagraphs (K) and (L) and inserting the following:
				
 (K)The work eligibility status of each individual in the family, and— (i)in the case of each work-eligible individual in the family—
 (I)the number of hours (including zero hours) per month of participation in— (aa)work activities (as defined in section 407(d)); and
 (bb)any other activity required by the State to remove a barrier to employment.; and (ii)in the case of each individual in the family who is not a work-eligible individual, the reason for that status.
 (L)For each work-eligible individual and each adult in the family who did not participate in work activities (as so defined) during a month, the reason for the lack of participation..
 (c)Reporting To determine information on employment and earnings outcomesSection 411(c) of such Act (42 U.S.C. 611(c)) is amended to read as follows:  (c)Reporting To determine information on employment and earnings outcomesThe Secretary, in consultation with the Secretary of Labor, shall determine the information that is necessary to compute the employment and earnings outcomes and the statistical adjustment model for the employment and earnings outcomes required under section 407, and each eligible State shall collect and report that information to the Secretary..
 3.Effective dateThe amendments made by this Act shall take effect on October 1, 2019. 